DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 7/5/2022 is acknowledged. Claims 1, 6 and 25 are amended. Claims 2-5 and 7 are canceled. Currently claims 1, 6, 8, 10-16, 19-25 are pending in the application with claims 14-16 and 19-22 being withdrawn from consideration.
Previous 112 rejection is withdrawn in view of the above amendment. 
Previous prior art rejections are withdrawn in view of the above amendment.
Previous double patenting rejection is maintained since no terminal disclaimer is filed.
Claims 1, 6, 8, 10-13 and 23-25 are rejected on a new ground of rejection. See the rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 10-13 and 23-25 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Lunt et al. (WO 2016/176008).
Regarding claims 1 and 25, Lunt et al. discloses an organic photovoltaic device comprising an active layer (16, figs. 1A-1B, [0063]; claim 1) comprising an organic photoactive component of an organic salt ([0063], claim 1) comprising an ion (or cation) and a counterion; wherein the ion (or cation) is selected from 1-Butyl-2-(2-[3-[2-(1- butyl-1 H-benzo[cd]indol-2-ylidene)-ethylidene]-2-phenyl-cyclopent-1 -enyl)-vinyl)- benzo[cd]indolium,  1-Butyl-2-(2-[3-[2-(1 -butyl-1 H-benzo[cd]indol-2-ylidene)-ethylidene]- 2-chloro-cyclohex-1 -enyl]-vinyl)-benzo[cd]indolium,  1-Butyl-2-(2-[3-[2-(1-butyl-1H- benzo[cd]indol-2-ylidene)-ethylidene]-2-phenyl-cyclohex-1 -enyl]-vinyl)- benzo[cd]indolium, 1-Butyl-2-(2-[3-[2-(1 -butyl-1 H-benzo[cd]indol-2-ylidene)-ethylidene]- 2-diphenylamino-cyclopent-1 -enyl]-vinyl)-benzo[cd]indolium, 1-Butyl-2-[7-(1-butyl-1H- benzo[cd]indol-2-ylidene)-hepta-1 ,3,5-trienyl|-benzo[cd]indolium, and combinations, which  the strongest peak absorbance of greater than 675nm  (see fig. 11, page 13, claim 5). Lunt et al. teaches the counterion is selected to be TPFB, TRIS (see claim 40).
Lunt et al. also explicitly exemplifies using heptamethine salt, e.g. CyX, having a cation (or Cy+) of 1-Butyl-2-(2-[3-[2-(1- butyl-1 H-benzo[cd]indol-2-ylidene)-ethylidene]-2-phenyl-cyclopent-1 -enyl]-vinyl)- benzo[cd]indolium or  1-Butyl-2-(2-[3-[2-(1 -butyl-1 H-benzo[cd]indol-2-ylidene)-ethylidene]- 2-diphenylamino-cyclopent-1 -enyl]-vinyl)-benzo[cd]indolium and the counterion of TPFB (see figs. 16A-B, table 2, example 2). Lunt et al. discloses the same cation (Cy+) of heptamethine as claimed and the same counterion (-TPFB) having hydrophobic moieties to form the resultant inorganic salt having contact angle of greater than 80oC as disclosed (see Fig. 11 of Applicant’s disclosure). Therefore, the heptamethine salt of CyTPFB will display the same property of having the contact angle of greater than or equal to about 80o as claimed. Same material will display/exhibit the same property. MPEP 2112.
Regarding claims 6 and 24, Lunt et al. discloses a photovoltaic device as in claim 1 above, wherein CyTPFB has a HOMO energy of greater than 5.2eV and less than about 5.6eV particularly in view of Applicant’s disclosure (see Table 1 of Applicant’s disclosure). Same material will display/exhibit the same property. MPEP 2112.
Regarding claim 8, Lunt et al. discloses a photovoltaic device as in claim 1 above, wherein CyTPFB has a water contact angle greater than about 90o particularly in view of Applicant’s disclosure (see Table 1 of Applicant’s disclosure). Same material will display the same property. MPEP 2112.
Regarding claim 10, Lunt et al. discloses a photovoltaic device as in claim 1 above, wherein the organic photovoltaic device is sealed within a glass (e.g. glass substrates patterned with ITO, see Figs. 1A-B, [0064], “Device Fabrication and Testing” in [0075]).
Regarding claim 11, Lunt et al. discloses a photovoltaic device as in claim 1 above, wherein the organic photovoltaic component including cyanine organic salt of CyTPFB (see claim 1 above). The organic photovoltaic device including CyTPFB  has a lifetime T80 of greater than or equal to about 340 hours, particularly in view of Applicant’s disclosure (see Table 1 of Applicant’s disclosure). The same material will display/exhibit the same property. MPEP 2112.
Regarding claim 12, Lunt et al. discloses a photovoltaic device as in claim 1 above, wherein Lunt et al. discloses the active layer further comprising fullerene acceptor (C60) or the device comprises a complementary layer comprising a fullerene electron acceptor (see fig. 2C, [0019-0020], [0067], [0070], [0101]).
Regarding claim 13, Lunt et al. discloses a photovoltaic device as in claim 1 above, wherein Lunt et al. discloses the active layer further comprises a non-fullerene electron acceptor or the device comprises a complementary layer that comprises a non-fullerene electron acceptor (see BCP in the device in Figure 2C).
Regarding claim 23, Lunt et al. discloses a photovoltaic device as in claim 1 above, wherein the CyCPFB organic salt comprises a small molecule (see Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 8, 10-13, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suddard-Bangsund et al. (“Organic Salts as a Route to Energy Level Control in Low Bandgap, High Open-Circuit Voltage Organic and Transparent Solar Cells that Approach the Excitonic Voltage Limit”) in view of  Lunt et al. (WO 2016/1760008). 
Regarding claims 1 and 25, Suddard-Bangsund et al. discloses an organic photovoltaic device (Figure 1) comprising an active layer (CyX/C60/BCP) comprising an organic photoactive component of organic salt CyX, wherein the cation (Cy+) is a heptamethine (see page 2) and the counterion is X is TRIS- or TPFB- (see page 2, Figure 1). Suddard-Bangsund et al. discloses CyTRIS and CyTPFB has a strongest peak absorbance of greater than 675nm (see Figure 3, 2nd paragraph of 2nd column of page 3). CyTRIS and CyTPFB have a properties of water contact angle of greater than or equal to about 80o and a strongest peak absorbance of greater than 675nm, particularly in view of Applicant’s disclosure (see Figs. 2A, 2C and 11 of Applicant’s disclosure). Same materials will display the same properties. See MPEP 2112. 
Suddard-Bangsund et al. does not explicitly show the heptamethine cation of  1-Butyl-2-(2-[3-[2-(1- butyl-1 H-benzo[cd]indol-2-ylidene)-ethylidene]-2-phenyl-cyclopent-1 -enyl)-vinyl)- benzo[cd]indolium,  1-Butyl-2-(2-[3-[2-(1 -butyl-1 H-benzo[cd]indol-2-ylidene)-ethylidene]- 2-chloro-cyclohex-1 -enyl]-vinyl)-benzo[cd]indolium,  1-Butyl-2-(2-[3-[2-(1-butyl-1H- benzo[cd]indol-2-ylidene)-ethylidene]-2-phenyl-cyclohex-1 -enyl]-vinyl)- benzo[cd]indolium, 1-Butyl-2-(2-[3-[2-(1 -butyl-1 H-benzo[cd]indol-2-ylidene)-ethylidene]- 2-diphenylamino-cyclopent-1 -enyl]-vinyl)-benzo[cd]indolium, 1-Butyl-2-[7-(1-butyl-1H- benzo[cd]indol-2-ylidene)-hepta-1 ,3,5-trienyl|-benzo[cd]indolium in Figure 1.

Lunt et al. discloses heptamethine salt of cations 1-Butyl-2-(2-[3-[2-(1-butyl-1H-benzo[cd]indol-2-ylidene)-ethylidene]-2-diphenylamino-cyclopent-1-enyl]-vinyl)-benzo[cd]indolium and 1-Butyl-2-(2-[3-[2-(1-butyl-1H- benzo[cd]indol-2-ylidene)-ethylidene]-2-phenyl-cyclohex-1 -enyl]-vinyl)- benzo[cd]indolium, and anions (or counterion) TPFB-. (see Fig. 16A, [0045], [0092]). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic device of Suddard-Bangsund et al. by using heptamethine salt having the cation (Cy+) as taught by Lunt et al., because Suddard-Bangsund et al. explicitly suggests using heptamethine salts. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Regarding claims 6 and 24, modified Suddard-Bangsund et al. discloses a photovoltaic device as in claim 1 above, wherein CyTPFB has a HOMO energy of greater than 5.2eV and less than about 5.6eV particularly in view of Applicant’s disclosure (see Table 1 of Applicant’s disclosure). Same material will display/exhibit the same property. MPEP 2112.
Regarding claim 8, modified Suddard-Bangsund et al. discloses a photovoltaic device as in claim 1 above, wherein CyTPFB has a water contact angle greater than about 90o particularly in view of Applicant’s disclosure (see Table 1 of Applicant’s disclosure). Same material will display the same property. MPEP 2112.
Regarding claim 10, modified Suddard-Bangsund et al. discloses a photovoltaic device as in claim 1 above, wherein the organic photovoltaic device is sealed within a glass (e.g. glass substrates patterned with ITO, see Figure 1, “Device Fabrication and Testing” in page 9).
Regarding claim 11, modified Suddard-Bangsund et al. discloses a photovoltaic device as in claim 1 above, wherein the organic photovoltaic component including cyanine organic salt of CyTRIS or CyTPFB (see claim 1 above). The organic photovoltaic device including CyTRIS and CyTPFB  has a lifetime T80 of greater than or equal to about 340 hours, particularly in view of Applicant’s disclosure (see Table 1 of Applicant’s disclosure). The same material will display/exhibit the same property. MPEP 2112.
Regarding claim 12, modified Suddard-Bangsund et al. discloses a photovoltaic device as in claim 1 above, wherein Suddard-Bangsund et al. discloses the active layer further comprising fullerene acceptor (C60) or the device comprises a complementary layer comprising a fullerene electron acceptor (see C60 in Figure 1).
Regarding claim 13, modified Suddard-Bangsund et al. discloses a photovoltaic device as in claim 1 above, wherein Suddard-Bangsund et al. discloses the active layer further comprises a non-fullerene electron acceptor or the device comprises a complementary layer that comprises a non-fullerene electron acceptor (see BCP in the device in Figure 1).
Regarding claim 23, modified Suddard-Bangsund et al. discloses a photovoltaic device as in claim 1 above, wherein the cyanide organic salt comprises a small molecule (see Figure 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 10-13 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,114,623. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,114,623 discloses a photovoltaic device (or photoactive device) comprising an active layer comprising an organic photoactive component of organic salt including a c ion (see claims 1-3) and a counterion of tetrakis(pentafluorophenyl)borate (or TPFB, see claim 4). Cyanine tetrakis(pentafluorophenyl)borate, or CyTPFB, has a water contact angle of greater than or equal to about 80o and has a strongest peak absorbance of greater than or equal to about 675nm particularly in view of Applicant’s disclosure (see Table 1, Figs. 2C and 11 of Applicant’s disclosure).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 8, 10-13, and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Suddard-Bangsund does not teach the polymethine cations as claimed. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726